                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

RONALD DEVONE BALCOM,                     )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )   CIVIL ACTION NO. 1:19-CV-170-RAH
                                          )
DONALD VALENZA, et al.,                   )
                                          )
       Defendants.                        )

                                          ORDER

       On December 18, 2019, the Magistrate Judge filed a Recommendation (Doc. 31)

to which no timely objections have been filed. Upon an independent review of the record

and upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge be and is hereby

ADOPTED, and this case is hereby DISMISSED without prejudice for Plaintiff’s failure

to comply with the orders of the court.

       A final judgment will be entered separately.

       DONE, this 21st day of January, 2020.


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
